Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 1 of 14 PageID #: 5029




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §       Case Number: 4:12-CR-180
                                                 §
 PAUL GONZALES (3)                               §

                              MEMORANDUM OPINION & ORDER

          Pending before the Court are Defendant’s Motion for Reduction in Sentence (Dkt. #634)

   and Amended Motion for Reduction in Sentence (Dkt. #644). The Government has responded in

   opposition (Dkt. #642), to which Defendant replied (Dkt. #647). The Court, having considered the

   motion, the response, the record, and the applicable law, finds that the motion must be

   DISMISSED for lack of jurisdiction.

                                           I. BACKGROUND

          On May 22, 2019, Defendant pleaded guilty to Conspiracy to Possess with the Intent to

   Distribute Methamphetamine in violation of 21 U.S.C. § 846. On May 7, 2015, Defendant was

   sentenced to 360 months’ imprisonment (Dkt. #308). On May 31, 2016, the Court modified

   Defendant’s sentence to 292 months imprisonment pursuant to 18 U.S.C. § 3582(c)(2) (Dkt. #593).

   Defendant is currently serving his sentence at FCI Seagoville, in Seagoville, Texas. The Bureau

   of Prisons projects a release date of May 13, 2033.

          Defendant seeks release based upon COVID-19 concerns. Defendant asserts that he has

   the following medical conditions: high blood pressure and a previous diagnosis of kidney cancer

   classify him as high-risk and cause him to be more susceptible to the coronavirus.




                                                  -1-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 2 of 14 PageID #: 5030




          The Government opposes Defendant’s motion, arguing that the COVID-19 pandemic is

   not an extraordinary and compelling reason justifying a reduction in Defendant’s sentence and that

   he cannot otherwise show that an extraordinary and compelling reason exists under the statute.

                                                II. DISCUSSION

          A judgment of conviction imposing a sentence of imprisonment “constitutes a final

   judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

   United States, 560 U.S. 817, 824, 130 S. Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. §

   3582(b)); see also 18 U.S.C. § 3582(c). One such circumstance, invoked by Defendant, arises from

   18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a district court to reduce a term of imprisonment

   when “extraordinary and compelling reasons” for a reduction exist that are “consistent with

   applicable policy statements issued by the Sentencing Commission,” and other procedural and

   substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

          Although Defendant has met section 3582(c)(1)(A)’s exhaustion requirement, he has not

   met the statute’s requirement that “extraordinary and compelling reasons” exist “consistent with

   applicable policy statements issued by the Sentencing Commission,” warranting a reduction of his

   sentence. Defendant’s motion, therefore, must be dismissed for lack of jurisdiction.

   A. Defendant Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

          Defendant’s compassionate-release motion may be considered only if he first meets section

   3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may not consider any

   modification to a defendant’s sentence under section 3582(c)(1)(A)(i) unless a motion for such a

   modification is properly made by the Director of the BOP or by a defendant who has fully

   exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP

   may request a sentence reduction in court at any time. Id. A defendant may also make such a




                                                  -2-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 3 of 14 PageID #: 5031




   request but only after fully exhausting remedies within the BOP or after 30 days have passed since

   he or she sought administrative remedies. Id. 1

           Defendant submitted a request regarding his release to his warden on April 8, 2020. The

   warden denied the request on April 10, 2020. Defendant has, therefore, met section

   3582(c)(1)(A)’s exhaustion requirement.

   B. Defendant Has Not Met Section 3582(c)(1)(A)’s Requirements for Sentence Modification.

           1. Defendant must meet section 3582(c)(1)(A)’s requirement that “extraordinary and
           compelling reasons” exist “consistent with applicable policy statements issued by the
           Sentencing Commission,” warranting a reduction of his sentence.

           Under section 3582(c)(1)(A)(i), a district court may grant a sentence reduction if it finds

   that (1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

   consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

   a reduction is appropriate “after considering the factors set forth in [18 U.S.C. § 3553(a)] to the

   extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

           Congress did not define what constitutes “extraordinary and compelling reasons” for a

   sentence reduction under section 3582(c)(1)(A), but rather delegated that authority to the

   Sentencing Commission. In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad

   authority to promulgate “general policy statements regarding application of the guidelines or any

   other aspect of sentencing or sentence implementation that in the view of the Commission would

   further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in

   28 U.S.C. § 994(t), “Congress instructed the Commission to ‘describe what should be considered

   extraordinary and compelling reasons for sentence reduction [under section 3582(c)(1)(A)],



           1
             In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which, among other
   things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to the Director of the BOP,
   to move for a sentence reduction.


                                                      -3-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 4 of 14 PageID #: 5032




   including the criteria to be applied and a list of specific examples.’” United States v. Garcia, 655

   F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).

          The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are binding

   concerning what should be considered extraordinary and compelling reasons for sentence

   reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has explained, “a common sense

   reading” of section 3582(c)(1)(A)’s phrase that a sentence reduction must be “consistent with

   applicable policy statements issued by the Sentencing Commission,” is that, “regardless of whether

   Congress wanted [the Commission’s] policy statements to be binding in the sentencing context, it

   wished them to be binding in § 3582(c) proceedings.” Id. “If a sentence reduction is inconsistent

   with a policy statement, it would violate § 3582(c)’s directive, so policy statements must be

   binding.” Id.; see also Dillon, 560 U.S. at 827 (explaining that the Commission’s pertinent policy

   statements are binding on courts where 18 U.S.C. § 3582(c)(2)—using the same language as

   section 3582(c)(1)(A)—permits a sentencing reduction based on a retroactive guidelines

   amendment only if “such a reduction is consistent with applicable policy statements issued by the

   Sentencing Commission”).

          Thus, Defendant cannot obtain a sentence reduction under section 3582(c)(1)(A) merely

   by asserting reasons that he, or for that matter this Court, might believe are sufficiently

   “extraordinary and compelling” to justify a sentence reduction. Instead, under the plain text of 18

   U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as controlling precedent, Defendant’s

   proffered reasons must be consistent with the Sentencing Commission’s applicable policy

   statement concerning what should be considered extraordinary and compelling reasons for a

   sentence reduction under section 3582(c)(1)(A).




                                                   -4-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 5 of 14 PageID #: 5033




           2. Defendant fails to satisfy section 3582(c)(1)(A) because his alleged “extraordinary
           and compelling reasons” for sentence reduction are not “consistent with applicable
           policy statements issued by the Sentencing Commission.”

           Defendant’s compassionate-release motion turns on his assertion that the risks to his health

   associated with COVID-19, coupled with his existing diabetes, hypertension, and migraines,

   constitute extraordinary and compelling reasons to reduce his sentence. Defendant’s assertion fails

   because it is untethered to the Sentencing Commission’s binding applicable policy statement in

   section 1B1.13 of the Sentencing Guidelines. Section 1B1.13 describes what will be considered

   “extraordinary and compelling reasons” for sentence reduction under section 3582(c)(1)(A)(i) and

   provides no basis for a reduction based on COVID-19.

           Section 1B1.13 allows a sentence reduction for “extraordinary and compelling reasons”

   only if the reasons are “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3). 2

   Application note 1 to the policy statement explains that “extraordinary and compelling reasons

   exist under any of the circumstances set forth below,” which include only: (a) a defendant suffering

   from a terminal illness or other medical condition “that substantially diminishes the ability of the

   defendant to provide self-care within the environment of a correctional facility and from which he

   or she is not expected to recover”; (b) a defendant at least 65 years old who “is experiencing a

   serious deterioration in physical or mental health because of the aging process” and “has served at

   least 10 years or 75 percent of his or her term of imprisonment, whichever is less”; (c) a defendant

   who has minor children without a caregiver or with an incapacitated spouse or partner who needs

   the defendant to be the caregiver; or (d) “[a]s determined by the Director of the Bureau of Prisons,


           2
             The policy statement is binding under the express terms of section 3582(c)(1)(A), and because it
   concerns only possible sentence reductions, not increases, it is not subject to the rule of United States v.
   Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Dillon, 560 U.S. at 824–28 (rejecting
   the proposed application of Booker in the related context of a proceeding under section 3582(c)(2)); United
   States v. Doublin, 572 F.3d 235, 237–39 (5th Cir. 2009) (rejecting application of Booker to sentence
   reductions under 18 U.S.C. § 3582).


                                                       -5-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 6 of 14 PageID #: 5034




   . . . an extraordinary and compelling reason other than, or in combination with, the [above]

   reasons.” Id., comment. (n.1(A)–(D)).

           Consistent with the application note, the BOP has issued Program Statement 5050.50 (“PS

   5050.50”), which describes the BOP’s consideration of compassionate-release requests. PS

   5050.50, which was amended effective January 17, 2019, following the passage of the First Step

   Act, sets forth in detail the BOP’s definition of circumstances that may support a request for

   compassionate release, limited to the same bases identified by the Commission: serious medical

   conditions, advanced age, and family circumstances. 3 See PS 5050.50 ¶¶ 3–6.

           Neither the Commission’s policy statement nor PS 5050.50 provide a basis for

   compassionate release based on Defendant’s COVID-19 concerns. Instead, the grounds for release

   are limited to individual circumstances involving health, age, family responsibilities, and other

   reasons as determined by the Director of the BOP. For this reason, courts have concluded that an

   inmate’s concerns about risks associated with the spread of COVID-19 are not consistent with the

   policy statement of the Commission as required by section 3582(c)(1)(A). See, e.g., United States

   v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

   society and the possibility that it may spread to a particular prison alone cannot independently

   justify compassionate release, especially considering BOP’s statutory role, and its extensive and

   professional efforts to curtail the virus’s spread”); United States v. Eberhart, No. 13-CR-313-PJH-

   1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure




           3
            PS 5050.50 also requires consideration of a list of nonexclusive factors: “the defendant’s criminal
   and personal history, nature of his offense, disciplinary infractions, length of sentence and amount of time
   served, current age and age at the time of offense and sentencing, release plans, and ‘[w]hether release
   would minimize the severity of the offense.’” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.
   2020) (quoting PS 5050.50 ¶ 7).


                                                       -6-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 7 of 14 PageID #: 5035




   to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

   sentence set forth in the Sentencing Commission’s policy statement.”).

          Defendant asserts that while he has been incarcerated he has battled cancer of his kidney.

   On December 18, 2017, Defendant’s left kidney was removed along with his lymph nodes.

   Defendant asserted that there were complications that resulted in a hospital stay of 23 days. It

   appears that Defendant has recovered but is required to have follow ups every 6 months.

   Defendant also suffers from high blood pressure which is treated with medication.

          Although Defendant was treated for kidney cancer, his most recent medical records do not

   indicate any current health issues. Defendant does have routine scans to make sure he is cancer

   free. His hypertension is being treated with medication. At the time of the Government’s response,

   Defendant tested negative for COVID-19.

          The Court finds that Defendant presents no basis for compassionate release, outside the

   risks from COVID-19, because his medical conditions are being managed at his facility.

   Defendant fails to demonstrate how his current health conditions substantially diminishes his

   ability to provide self-care in the prison. It appears that Defendant’s health conditions are stable.

   Defendant is not subject to a terminal illness. There is also no evidence that Defendant is unable

   to function in prison. Defendant has not indicated that he has any restrictions. His age of 45 does

   not place him at an increased risk.

          Defendant failed to provide any evidence that he meets the guidelines for compassionate

   release under the Commission’s policy statement. See United States v. Stowe, No. CR H-11-803

   (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019) (citation omitted) (stating that the

   defendant generally “has the burden to show circumstances meeting the test for compassionate

   release”).




                                                   -7-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 8 of 14 PageID #: 5036




          Because Defendant’s compassionate-release motion seeks a sentence reduction based on

   alleged “extraordinary and compelling reasons” that are not “consistent with applicable policy

   statements issued by the Sentencing Commission,” he fails to meet the requirements of section

   3582(c)(1)(A)(i). 4

          3. The First Step Act did not alter the substantive criteria for compassionate release

   under section 3582(c)(1)(A).

          In Defendant’s view, following the First Step Act, the Court now has authority under

   section 1B1.13, application note 1(D), to determine for itself what constitutes “extraordinary and

   compelling reasons” to modify his sentence. This is not the case.

          Section 1B1.13’s application note 1(D) requires the Director of the BOP to determine

   whether an inmate has adequately demonstrated extraordinary and compelling reasons for sentence

   modification other than, or in combination with, the reasons described in subsections (A) through

   (C) of application note 1, i.e., a medical condition, age, and/or family circumstances. Defendant’s

   argument fails to recognize the difference between the First Step Act’s amendments related to the

   procedural requirements for seeking compassionate release in district court and the unamended

   substantive requirements that permit courts to grant compassionate release.

          The First Step Act amended section 3582(c)(1)(A) to permit a defendant to move the

   district court directly for compassionate release, overriding those parts of section 1B1.13 of the

   Sentencing Guidelines providing that only the Director of the BOP may file such motions. See

   supra n.2. The First Step Act amendments to section 3582(c)(1)(A), however, did not change the




          4
            Given Defendant’s failure to meet section 3582(c)(1)(A)’s requirements, the Court need not
   address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.


                                                  -8-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 9 of 14 PageID #: 5037




   substantive criteria that district courts must apply in making those decisions. The amendments also

   did not shift the authority to develop such criteria from the Sentencing Commission to the courts. 5

           The fact that Congress’s change to section 3582’s procedural mechanism necessarily

   overrides a Sentencing Commission policy statement concerning the same procedural mechanism

   cannot be translated into congressional intent to alter the statute’s provisions governing the merits

   of compassionate-release motions. 6

           Congress decided to leave both section 3582’s requirement that any reduction be consistent

   with the applicable policy statement and section 994’s authorization and directive of the

   Sentencing Commission to promulgate the policy statement undisturbed. This decision cannot be

   ignored or elided by this Court. See Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media,

   — U.S. —, 140 S.Ct. 1009, 1018, 206 L.Ed.2d 356 (2020) (“And where, as here, Congress has

   simultaneously chosen to amend one statute in one way and a second statute in another way, we




           5
             To the contrary, the First Step Act left unchanged two critical statutory commands vesting the
   Commission, not courts, with authority to set the applicable standard for “extraordinary and compelling
   reasons” warranting a sentence reduction: (1) any sentence reduction under section 3582(c)(1)(A) must still
   be “consistent with applicable policy statements issued by the Sentencing Commission”; and (2) under 28
   U.S.C. § 994(t), “[t]he [Sentencing] Commission, in promulgating general policy statements regarding the
   sentencing modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be
   considered extraordinary and compelling reasons for sentence reduction, including the criteria to be
   applied and a list of specific examples,” id. (emphasis added).
           6
              In this regard, when Congress passed the First Step Act, modifying section 3582(c)(1)(A), it could
   have altered the statute’s requirement that any sentence reduction must be consistent with the Commission’s
   applicable policy statements. It did not. Congress also could have amended the provisions in 28 U.S.C. §
   994 expressly vesting the Sentencing Commission with authority to issue policy statements regarding “the
   appropriate use” of section 3582(c)’s sentence modification provisions, 28 U.S.C. § 994(a)(2)(C), and to
   promulgate policy statements describing what should be considered extraordinary and compelling reasons
   for sentence reduction under section 3582(c)(1)(A), id. § 944(t). Again, it did not.
            Further, recent circuit precedent confirms that courts must still apply section 1B1.13’s substantive
   criteria to compassionate-release motions. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020) (discussing the First Step Act’s procedural changes to section 3582(c)(1)(A) and affirming the district
   court’s denial of compassionate release, which applied section 1B1.13’s policy statement describing when
   extraordinary and compelling reasons exist for sentence modification).



                                                       -9-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 10 of 14 PageID #: 5038




   normally assume the differences in language imply differences in meaning.”). Likewise, this Court

   remains bound by circuit precedent confirming that the Sentencing Commission’s policy

   statements are binding in section 3582(c) proceedings. See Garcia, 655 F.3d at 435 (“If a sentence

   reduction is inconsistent with a policy statement, it would violate § 3582(c)’s directive, so policy

   statements must be binding.”).

          Further, in the only on-point appellate decision to date, the Tenth Circuit followed this

   approach. In United States v. Saldana, the defendant argued that there were “extraordinary and

   compelling reasons” warranting a reduction of his sentence because he would no longer be a career

   offender under the Sentencing Guidelines based on changes in applicable case law. 807 F. App’x

   816, 818 (10th Cir. 2020). The Tenth Circuit rejected that argument when it affirmed the district

   court’s dismissal of the defendant’s compassionate-release motion for lack of jurisdiction. The

   Saldana court explained that “neither the § 1B1.13 commentary nor BOP Program Statement

   5050.50 identify post-sentencing developments in case law as an ‘extraordinary and compelling’

   reason warranting a sentence reduction.” Id. at 820. Notably, the Tenth Circuit did not conclude

   that, following the First Step Act, the district court was free to reach its own conclusions as to

   whether changes in applicable case law constituted an “extraordinary and compelling” reason for

   a sentence reduction, and that such reason need not be consistent with applicable policy statements

   of the Commission.7

          For all of these reasons, the Court will adhere to the controlling text of section 3582,

   together with Supreme Court and circuit precedent, confirming that any proposed sentence




          7
             As discussed more fully in United States v. Dodd, the Saldana decision is consistent with the
   Supreme Court’s conclusion in Dillon that, in section 3582(c) proceedings, applicable policy statements
   issued by the Sentencing Commission are binding. No. 4:13-CR-182-SDJ-CAN, 2020 WL 3893695, at *7
   (E.D. Tex. July 10, 2020) (citing Dillon, 560 U.S. at 830).


                                                    -10-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 11 of 14 PageID #: 5039




   reduction under section 3582(c)(1)(A) must be consistent with applicable policy statements issued

   by the Sentencing Commission.

    C. Defendant’s Motion Must Be Dismissed for Lack of Jurisdiction.

           Because Defendant’s motion for compassionate release fails to meet the requirements of

   section 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It is well-settled in the Fifth

   Circuit that 18 U.S.C. § 3582 sets out the limited instances in which a district court has jurisdiction

   to modify a term of imprisonment. See, e.g., United States v. Garcia, 606 F.3d 209, 212 n.5 (5th

   Cir. 2010) (per curiam) (citing United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997))

   (“The district court’s jurisdiction to correct or modify a defendant’s sentence is limited to those

   specific circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v. Marion,

   79 F. App’x 46, 2003 WL 22423180 at *1 (5th Cir. 2003) (citing United States v. Early, 27 F.3d

   140, 142 (5th Cir. 1994)) (stating that “[s]ection 3582(c) limits sentence modification only to

   certain narrow circumstances, none of which are applicable in Marion’s case,” and dismissing the

   motion because it was “unauthorized and without a jurisdictional basis”). In a line of cases over

   two decades, circuit case law has repeatedly reaffirmed that section 3582 provides a limited grant

   of jurisdiction for a district court to modify a term of imprisonment. See, e.g., United States v.

   Rene, 785 F. App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116 F.3d at 1112. Because

   these cases speak in terms of section 3582 as a whole, it follows that section 3582(c)(1)(A), and

   the limitations within, circumscribe the Court’s jurisdiction. 8



           8
              The Court recognizes that a recent line of Supreme Court jurisprudence has clarified the
   distinction between “true jurisdictional conditions and nonjurisdictional limitations on causes of action.”
   Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 161, 130 S.Ct. 1237, 176 L.Ed.2d 18 (2010). However, as
   the Court recently explained in United States v. Rios, No. 4:06-CR-14-5, 2020 WL 3410639, at *2–*4 (E.D.
   Tex. June 11, 2020), it does not appear that this line of Supreme Court authority undermines the Fifth
   Circuit’s understanding of section 3582’s exceptions to the finality rule as jurisdictional conditions rather
   than claims-processing rules.


                                                      -11-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 12 of 14 PageID #: 5040




           Under the “rule of finality[,]” “[f]ederal courts are forbidden, as a general matter, to

   ‘modify a term of imprisonment once it has been imposed.’” Freeman v. United States, 564 U.S.

   522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see

   also Dillon, 560 U.S. at 819 (same). This limitation on federal courts’ power is confirmed in the

   text of section 3582. See 18 U.S.C. § 3582(c) (stating that, subject to certain exceptions, a court

   “may not modify a term of imprisonment once it has been imposed”). This rule of finality “is

   subject to a few narrow exceptions.” Freeman, 564 U.S. at 526. Section 3582 provides such

   exceptions, including an exception allowing the Director of the BOP, or a defendant who has fully

   exhausted all administrative rights, to move for a modification of the defendant’s imprisonment

   term based on the existence of “extraordinary and compelling reasons” warranting a reduction of

   the defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). 9 A defendant must conform both to

   the procedural and substantive requirements of section 3582 for a court to have jurisdiction. If the

   text of an applicable exception is met, section 3582 provides that the case falls within the district

   court’s adjudicatory authority to modify the defendant’s term of imprisonment. If the text of an




            Further, at least six circuits have treated section 3582’s exceptions to the finality rule as
   jurisdictional. See United States v. Denson, 798 F. App’x 605, 605–06 (11th Cir. 2020) (per curiam) (citing
   United States v. Phillips, 597 F.3d 1190, 1194–97 (11th Cir. 2010)); United States v. Carrillo, 720 F. App’x
   815, 815 (8th Cir. 2018) (per curiam) (citing United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993));
   United States v. Jordan, 853 F.3d 1334, 1338 (10th Cir. 2017); United States v. Spears, 824 F.3d 908, 909
   (9th Cir. 2016); United States v. Freeman, 659 F. App’x 94, 98 (3d Cir. 2016) (citing United States v. Doe,
   564 F.3d 305, 309 (3d Cir. 2009)); Garcia, 606 F.3d at 212 n.5. On the other hand, the Court is aware of
   only two circuits that have reached the opposite conclusion. See United States v. Alam, 960 F.3d 831, 832–
   33 (6th Cir. 2020); Taylor, 778 F.3d at 669–71.
           9
             Beyond section 3582, there are additional, limited exceptions to the finality rule. For example,
   Federal Rule of Criminal Procedure 35(a) authorizes a district court to “correct a sentence that resulted
   from arithmetical, technical, or other clear error,” and Rule 35(b) authorizes a district court to “reduce a
   sentence if the defendant, after sentencing, provided substantial assistance in investigating or prosecuting
   another person.”



                                                      -12-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 13 of 14 PageID #: 5041




   applicable exception is not met, there is no jurisdictional basis for the court to modify the term of

   imprisonment given the longstanding, strict application of the finality rule. 10

            Thus, the exceptions set forth in the text of section 3582 serve to create jurisdiction to

   modify a defendant’s term of imprisonment where no jurisdiction would otherwise exist under the

   finality rule. 11

                                                  *       *        *

            To determine this case, it is enough for the Court that the Fifth Circuit’s binding precedent

   continues to treat section 3582 as a demarcation of jurisdiction. Because Defendant has failed to

   meet the controlling requirements for compassionate release set forth in section 3582(c)(1)(A), his

   motion for compassionate release must be dismissed for lack of jurisdiction. 12




            10
              See United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006) (Easterbrook, J.), overruled by
   Taylor, 778 F.3d at 671 (7th Cir. 2015) (explaining that, “[b]ecause § 3582(c) limits the substantive
   authority of the district court, it is a real ‘jurisdictional’ rule, rather than a case-processing requirement”).
            11
               The Supreme Court’s decision in Gonzalez v. Thaler, 565 U.S. 134, 132 S.Ct. 641, 181 L.Ed.2d
   619 (2012), is analogous and instructive. In the context of a habeas petitioner’s request for postconviction
   relief, the Court construed 28 U.S.C. § 2253, which “governs appeals in habeas corpus proceedings.” Id. at
   140. The Court held that section 2253(c)(1) included the following “jurisdictional” language: “Unless a
   circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court of
   appeals[.]” Id. at 142 (internal quotation marks omitted). Although the word “jurisdiction” does not appear
   in the statute, the Court nonetheless affirmed that section 2253(c)(1)’s certificate-of-appealability
   requirement is jurisdictional. Id. Similarly here, section 3582’s language that a court “may not modify a
   term of imprisonment once it has been imposed,” except as provided under subsections 3582(c)(1)–(2),
   speaks in jurisdictional terms.
            12
              Defendant also requests, in the alternative, that the Court order him to home confinement (though
   Defendant does not specify a legal basis for such relief). Contrary to Defendant’s assertion, the BOP has
   exclusive authority to determine where a prisoner is housed; thus, the Court is without authority to order
   home confinement. 18 U.S.C. § 3621(b); see also United States v. Miller, No. 2:17-CR-015-D (02), 2020
   WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes
   the court to release an inmate to home confinement.”).



                                                        -13-
Case 4:12-cr-00180-ALM-CAN Document 651 Filed 12/07/20 Page 14 of 14 PageID #: 5042




                                         III. CONCLUSION
.
           It is therefore ORDERED that Defendant’s Motion for Reduction in Sentence (Dkt. #634)

    and Amended Motion for Reduction in Sentence (Dkt. #644) are DISMISSED for lack of

    jurisdiction.

          SIGNED this 7th day of December, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                               -14-
